DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the constant thickness profile direction D3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “a constant thickness profile… is set to 60°-87°,” but does not specify a point of view. In other words, the point of view of the driver inside the vehicle would result in a different angle than an observer from the outside of the vehicle. For purposes of examination, the claim will be interpreted as from the point of view of the driver inside the car. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/121559 Aoki et al (cited by US 2017/0305240).

a curved first glass plate 11 having a trapezoidal shape; 
a second glass plate 12 having the same shape as the first glass plate (paragraph 0056); and 
an intermediate film 13 disposed between the first glass plate and the second glass plate (figure 5), the laminated glass being provided with an imaging section of an image projected from an imaging device incorporated in a dash board on a driver’s seat side in an indoor side surface of the laminated glass, in a state in which the laminated glass is incorporated in a vehicle body (paragraph 0037),
the laminated glass being provided with a wedge angle profile with a thickness continuously changing in all 360° directions in observation from the inside of the vehicle when an upper longitudinal direction from the imaging section is set to 0° (paragraphs 0043 and 0044), and having a thickness of the laminated glass based on the wedge angle profile continuously decreasing from an upper side to a lower side (figure 5) and continuously decreasing in the horizontal direction from a driver’s seat side to a passenger seat side (figure 6, where the driver is on the left), 
wherein the first glass plate 11 is provided with a wedge angle profile with a thickness continuously decreasing from an upper side to a lower side (figure 5), the intermediate film has a wedge angle profile with a thickness continuously decreasing in the direction from a lateral side on a driver’s seat side to a lateral side on a passenger seat side (paragraph 0048, orthogonal).
Aoki does not explicitly teach the constant thickness profile directions D3 or D1. However, “where the only difference between the prior art and the claims was a recitation of . 

Response to Arguments
Applicant's arguments filed August 11, 2021, have been fully considered but they are not persuasive.
Applicant argues that Aoki does not teach D3 or D1, however, as discussed above, these angles have not been shown to be critical such that they do not impart patentability to the claim. 
Applicant argues that Aoki teaches away from the claimed D1 or D3. However, Aoki does not teach that the sections denoted by the lines 113 and 123 are of constant thickness. Therefore, Aoki has not taught away from angled profiles of constant thickness. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598.  The examiner can normally be reached on Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781